


Exhibit 10.10
        




AMENDMENT TO
FANNIE MAE
SUPPLEMENTAL PENSION PLAN


Pursuant to Section 5.5 of the Supplemental Pension Plan (the “Plan”) and as
directed by the Federal Housing Finance Agency (“FHFA”) on October 24, 2013 and
approved by the Fannie Mae Board of Directors on October 25, 2013, Fannie Mae
hereby amends the Plan by adding the following new Section 5.14:


“5.14    Plan Termination.


(a)     In accordance with Section 5.5, and as directed by the Federal Housing
Finance Agency, on October 25, 2013 (the ‘Termination Date’) the Fannie Mae
Board of Directors adopted resolutions terminating the Plan, effective December
31, 2013. The Termination Date shall constitute the date on which Fannie Mae
took ‘all necessary action to irrevocably terminate and liquidate the plan’
within the meaning of Treasury Regulations section 1.409A-3(j)(4)(ix)(C)(3)-(5).


(b)         No payments pursuant to the termination of the Plan will be made
within 12 months of the Termination Date (the ‘12 Month Period’), other than
payments that would be payable under the terms of the Plan if the termination of
the Plan had not occurred.


(c)     Following the expiration of the 12 Month Period, all benefits, including
benefits for those in pay status and grandfathered benefits, will be distributed
in a lump sum payment representing the actuarial equivalent present value of the
benefit payable to a Participant, surviving spouse, or surviving domestic
partner (or the actuarial equivalent present value of the remaining payments to
a Participant, surviving spouse, or surviving domestic partner in pay status)
hereunder as of the date of payment pursuant to this Section 5.11 (the
“Termination Payment Date”).


The lump sum payment payable to a Participant, surviving spouse, or surviving
domestic partner shall be calculated in the following manner:


(i)     For a Participant who has attained age 55 and is not in pay status as of
the Termination Payment Date, such lump sum payment shall be the actuarial
equivalent present value (determined using the factors described in (iv) below)
of the single life annuity payable as of the Termination Payment Date,
determined using the early retirement factors used to determine an annuity
benefit hereunder;


(ii)     For a Participant who has not attained (or, with respect to a
pre-retirement death benefit, would not have attained) age 55 and is not in pay
status as of the Termination Payment Date, such lump sum payment shall be the
actuarial equivalent present value (determined using the factors described in
(iv) below) of the single life annuity payable at age 55 (or, with respect to a
pre-retirement death benefit, when the Participant would have reached age 55)
using the early retirement factors used to determine an annuity benefit
hereunder;


(iii)     For a Participant, surviving spouse, or surviving domestic partner in
pay status as of the Termination Payment Date, such lump sum payment shall be
the actuarial equivalent present value (determined using the factors described
in (iv) below) of the remaining annuity payments based on the form in which such
annuity payments are being paid; and


(iv)     In all cases the actuarial equivalent present value shall be determined
based on the Participant’s age as of the Termination Payment Date, and the then
applicable mortality table and




--------------------------------------------------------------------------------




then applicable interest rate under Internal Revenue Code section 417(e)(3), as
described in Section 6.14 of the Retirement Plan with respect to the payment of
small amounts.


(d)     The Termination Payment Date under this Section 5.14 shall be
established by the Senior Vice President and Principal Deputy General Counsel,
in consultation with the Senior Vice President and Chief Human Resources
Officer, subject to the restrictions hereunder. All payments pursuant to the
termination of the Plan will be made within 24 months of the Termination Date.
This amendment shall apply to all benefits under the Plan, including
grandfathered benefits.”


IN WITNESS WHEREOF, Fannie Mae has caused this Amendment to be executed in its
name and on its behalf as of the dates set forth herein by an officer or a duly
authorized delegate.
FANNIE MAE
By: /s/ Judith C. Dunn
Judith C. Dunn
Senior Vice President &
Principal Deputy General Counsel
        


Date: November 8, 2013




